Exhibit 10.1
 
Licensing Agreement
Tauriga Sciences, Inc. and Green Hygienics, Inc.


This AGREEMENT is made as of May 31, 2013, between Tauriga Sciences, Inc., a
corporation organized and existing under the laws of the State of Florida having
offices at 39 Old Ridgebury Road, Danbury, Connecticut 06180 ("Licensee") and
Green Hygienics, Inc., a corporation organized and existing under the laws of
the State of Florida having offices at 316 Del Prado Blvd. S., Suite 204, Cape
Coral, Florida 33990 ("Licensor"), and wholly-owned subsidiary of Green
Innovations Ltd. (“GNIN”).


WITNESSETH:
 
WHEREAS, Licensor has certain products related to hospital grade wipes,
including paper, green and 100% tree-free bamboo-based and biodegradable (the
“Products,” see Exhibit A), and
WHEREAS, Licensee desires to acquire the marketing rights for the Products of
the Licensor through a licensing agreement, and
WHEREAS, Licensor desires to grant to Licensee, a North American exclusive
license to market and sell the Products of the Licensor to commercial users of
these Products (“Marketplace”), and


WHEREAS, Licensee desires to acquire the aforesaid license, and


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:


1.           License.
(a)           Licensor hereby grants to Licensee, subject to the terms and
conditions hereof, the exclusive license to use Licensor's Products, Know-how
and commercial and technical information to market and sell the Products to
commercial users.
(b)           Licensor shall provide information on all Know-how, technical
information, techniques, and other technical information, as requested, within a
reasonable period of time.


2.           Definitions.
(a)           Know-how:  All patent applications, inventions, discoveries, data,
improvements, techniques, technology, formulae, processes, plans or programs,
useful, related to, or necessary to  formulate, handle, or utilize the Products,
now or hereafter owned or controlled by Licensor prior to the termination of
this Agreement to the extent to which Licensor has the right to grant licenses
of the scope herein granted.
(b)           Products:  All hospital grade wipes for commercial applications,
employing or derived from Licensor Know-how, as well as improvements,
modifications, additions, adaptations, or new models designed or developed by,
for or in association with Tauriga Sciences, Inc., its agents or sublicensees,
to any of the foregoing, together with subassemblies, components, parts and
supplies therefore (other than commercially available parts and supplies not
provided as part of the original order).
(c)           Licensing Fee:  Fee to be paid by Licensee to Licensor for the
marketing rights of the Products.
(d)           Licensor Component:  That part of the technical information
developed by Licensor that consists of patents, copyrights, trade secrets,
trademarks or service marks as well as all parts and components based upon or
derived from Licensor Know-how pertaining to the Licensor Component.
(e)           Term of the Agreement:  Five years from the date of this
Agreement.  The Agreement will auto renew for an additional five years if agreed
to by both parties of this Agreement.


3.           Licensing Fees.
(a)           Fees:  In consideration for the license and as a condition of the
license remaining in force, Licensee shall pay Licensor $65,000 upon the
execution of this Agreement.  Upon receipt by Licensee of samples of the
Products, along with the appropriate marketing material, Licensee shall pay
Licensor an additional $185,000 within ninety (90) days of receipt.
(b)           Stock Consideration:  The Licensee and Licensor agree to a stock
swap of each of their respective restricted common stock traded under the
symbols TAUG and GNIN, respectively.  The value of the stock for TAUG and GNIN
will be assigned at $0.0575 and $0.40, respectively.  The shares to be issued by
Licensee to the Licensor will be 4,347,826 shares of common stock and shares to
be issued by Licensor to the Licensee will be 625,000 shares of common
stock.  The shares to the Licensee will be issued pro rata with the payments
listed in Item 3.a.  Licensee may defer and have one stock certificate issued at
the completion even though the pro rata amount would be deemed as earned and
issuable.  Upon the receipt of the initial $65,000 from GNIN by TAUG, the first
tranche of shares have already been paid for and or earned.


 
1

--------------------------------------------------------------------------------

 
4.           Cost of Products.  The Licensee and Licensor agree that the profit
to be recognized by each party shall be equal to fifty percent (50%) of the
profit (defined under GAAP and, in this case, as the final selling price by the
Licensee to a third party less the actual cost of the Product paid for by the
Licensor to have the Product ready for resale).  Therefore, the Product will be
maintained in a facility controlled by the Licensor until the time for shipment
to a customer of the Licensee.  The Licensee shall bill the third party and
provide a copy of the invoice to the Licensor.  The Licensor shall invoice the
Licensee for the actual cost of the Product as incurred by the Licensor,
inclusive of product cost, freight for delivery to the Licensor, applicable
taxes, and any additional costs related to the delivery of the Product to the
buyer of the Product, plus fifty percent (50%) of the difference between the
final selling price and the delivered cost.  Therefore, the Licensee and the
Licensor shall recognize an identical profit on the sale.  The payment by the
Licensee to the Licensor shall be within fifteen (15) days of receipt of payment
from the buyer to the Licensee.


5.           Term.  The initial term of this Agreement shall be for five (5)
years from the date hereof unless earlier terminated pursuant to the terms
hereof.  Thereafter, so long as Licensee is not in default, this Agreement may
be extended by Licensee for five (5) additional years under terms and
conditions, to be re-negotiated by the Licensor.  If this Agreement is
terminated before the end of the initial term then the Licensee, its agents or
sublicensees shall not engage, directly or indirectly, in any part of the
business of manufacturing, marketing or servicing of Products based upon or
derived from Licensor Know-how for a period of five (5) years.


6.           Confidentiality.
(a)           Licensee recognizes that trade secrets and other proprietary
information of Licensor will be conveyed to Licensee pursuant to this Agreement,
and Licensee agrees to keep such information in confidence and not to disclose
it during or within five (5) years after the term of this Agreement to third
parties other than Licensee Affiliates that are bound by confidentiality
restrictions as set forth herein and as required by Licensor’s Intellectual
Property Protection Program. This confidentiality provision shall survive the
early termination or cancellation of this Agreement, and remain in full force.
(b)           The restrictions set forth in subparagraph (a) of this paragraph
shall not apply to any information (i) well-known and in the public domain at
the time of disclosure; (ii) known to Licensee at the time it was disclosed to
it by Licensor as shown by documentation establishing such prior knowledge;
(iii) disclosed with the prior written approval of Licensor; and (iv) rightfully
disclosed to Licensee by a third party other than a Licensee Affiliate.


7.           Technical Data.  Within ten (10) days after the execution of this
Agreement, Licensor shall provide Licensee with a complete description of all
Licensor patent applications, plans, specifications, and instructions and
drawings, for the manufacture and use of Products, provided, however, that all
such materials shall remain the property of Licensor.


8.           Sufficient Information.  Licensee may terminate this license within
ninety (90) days hereof if the data and information delivered to it by Licensor
is not, in Licensee's opinion, sufficient to market and sell Products, and in
such event, Licensee shall have no further financial obligation hereunder and
any payments made under paragraphs 3 and 4 shall be refunded


9.           Relationship.  Licensee and Licensor shall act as principals in all
respects hereunder, and nothing herein shall be construed to constitute either
as the agent, partner, or joint venturer of the other.


10.           Litigation.  Licensee may at its own expense prosecute any suits
or other proceedings against third parties for infringement of Licensor patents
or for theft or misuse of the industrial property of Licensor licensed
hereunder, and shall be entitled to retain all judgments or other
recoveries.  In the event that a third party alleges that Licensee infringes any
United States patents owned or controlled by such third party by virtue of the
manufacture, sale or use of products, except for improvements thereto by
Licensee, Licensor shall indemnify Licensee for all such claims, demands,
damages and cost, including reasonable attorneys' fees; provided, however, that
this indemnity is conditioned upon Licensee notifying Licensor in writing
promptly of the receipt of any claim or the filing of any action, suit or
litigation for which Licensor would be liable under the above indemnity and
Licensee tendering to Licensor the full defense and direction thereof; and
provided, further, that this indemnity shall be deemed waived by Licensee in the
event of a compromise or settlement of any such alleged infringement by Licensee
without first obtaining the consent in writing of Licensor, which consent shall
not be unreasonably withheld.  In addition, Licensee shall not incur any
expenses covered by this indemnity over one thousand dollars ($1,000) without
approval of Licensor, which shall not be unreasonably withheld, Licensee shall
be solely responsible for ensuring the compliance of Products with all safety or
other standards under any applicable law, rule or order, of any competent
governmental authority.


11.           Termination.
(a)           In the event of the failure of Licensee to pay royalties in full
in a prompt manner, or make the required minimum purchases hereunder, or in the
event of Licensee's failure to observe or comply with any of the other terms and
conditions of this Agreement and such failure is not corrected within thirty
days after written notice thereof is given to Licensee, if within such period
due diligence is not exercised by Licensee to correct such failure, the entire
unpaid balance of the minimum royalties will be due to the date of termination
pursuant to paragraph 3 hereof shall become immediately due and payable, and the
licenses granted to Licensee may be terminated forthwith by Licensor upon
furnishing a written notice to that effect to Licensee.
(b)           In the event that Licensee shall become insolvent, or admit in
writing its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors, or file a petition for bankruptcy or
permit a petition for bankruptcy against it to remain undismissed for a period
of sixty (60) days, or go into liquidation or receivership, or become a party to
dissolution proceeding or be admitted as a party to any statutory procedure for
the settlement of its debts, Licensor shall have the right and option upon
written notice to Licensee to terminate forthwith the licenses granted herein to
Licensee.
(c)           In the event of termination, however occasioned, the entire unpaid
balance as of the date of termination under paragraph 3 shall become immediately
due and payable.
(d)           In the event of termination, however occasioned, Licensee, its
agents or sublicensees shall return to Licensor all printed or written materials
containing, based upon, or derived from Licensor Know-how, and shall make no
further use of such Know-how, or of Licensor patents, if any.  Licensee shall
have the option to purchase from Licensor or its Affiliates any or all of
Licensor's inventory at cost, and the assignability of the licensing agreement
between American Hygienics Corporation and Green Hygienics, Inc.  Licensee will
undertake to examine favorably such inventory and acquire on the aforesaid basis
from Licensor such items as may be commercially reasonable for it to acquire.
(e)           In the event of termination, however occasioned, Licensor shall
not have any liability or responsibility for compensation, reimbursement,
indemnification or damages on account of the loss of prospective business by
Licensee or on account of expenditures, investments, leases or commitments made
by Licensee.
(f)           In the event of termination, under subparagraph (a) and (b) above,
Licensor at its option shall have the exclusive worldwide right to, use and
sell, lease, loan, rent or otherwise dispose of, with full right to assign or
sublicense, any improvements, to Licensor Know-how developed or owned by
Licensee subject for 90 days. Inventory containing the Products shall be
disposed of thereafter, unless approved in writing by the Licensor.


 
2

--------------------------------------------------------------------------------

 
12.           Representations and Warranties of Licensor.  Licensor represents
and warrants to Licensee that,
(a)           To the best of the knowledge of Licensor, Licensor is the
exclusive owner of all Know-how licensed hereunder and shall use its best
efforts to prosecute its pending patent application to completion, and to
protect all trade secrets and other intellectual property.
(b)           All proceeds received from Licensee under this license will be
applied by Licensor first to satisfy all legal obligations to employees and
government instrumentalities, and next to trade creditors, prior to any payments
to shareholders for interest on debt, repayment of debt principal, or dividends
or other distribution in respect of Licensor stock.
(c)           Licensor has good title to the inventory and equipment to be sold
to Licensee hereunder, and such inventory and equipment is, and at the time of
conveyance to Licensee shall be, free and clear of all liens or encumbrances.


13.           Miscellaneous.
(a)           Nothing contained in this Agreement shall be construed as (i) a
warranty or representation as to the validity or scope of any patent; (ii) an
agreement to bring or prosecute actions or suits against third parties for
infringement, or conferring any rights to bring or prosecute actions against
third parties for infringement except as provided in paragraph 13; (iii)
conferring any rights to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation, or simulation
thereof, of Licensor except as provided in paragraph 15; (iv) conferring by
implication, estoppel, or otherwise, upon Licensee any license or other right in
or to any patent, trademark, copyright or Know-how.
(b)           No delay or failure of either party in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude any further exercise thereof.  No modification, amendment,
addition, or waiver, of any provision of this Agreement shall be effective
unless set forth in a writing signed by Licensor and Licensee which specifically
states that such writing is to be a modification, amendment, addition, or
waiver, and then only in that specific instance and for the specific purpose for
which given.
(c)           This Agreement contains the entire and complete understanding of
the parties with respect to the subject matter and merges all prior and
contemporaneous understandings.
(d)           This Agreement may not be assigned or sublicensed by Licensee
without the prior written consent of Licensor, which shall not be unreasonably
withheld.  Where Licensee is permitted to assign or sublicense, this Agreement
it shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns and sublicensees.
(e)           No remedy conferred herein is intended to be exclusive of any
other remedy and each and every such remedy shall be cumulative and in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.
(f)           Each of the parties hereto shall make, do or cause to be done,
such further acts and things, and execute, acknowledge, and deliver, such
instruments and documents as may be necessary to effectuate the purposes and
intent of this Agreement.
(g)           The invalidity, partial failure of consideration, or
unenforceability, of any particular provision of this Agreement shall not affect
the validity or enforceability hereof.
(h)           This Agreement may be executed in counterparts, all of which taken
together shall be deemed one original agreement.
(i)           This Agreement shall be governed by the laws of the State of
Florida.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives, thereunto duly authorized, as of the date first above
written.
 
Green Hygienics, Inc.
      /s/ Philip Rundle   By: Philip Rundle, Chief Executive Officer          
Tauriga Sciences, Inc.
      /s/ Seth M. Shaw   By: Seth M. Shaw, Chief Executive Officer  


 
 
3

--------------------------------------------------------------------------------

 


Exhibit A


The Products


The Products are as follows:


●           Disinfectant wipe (Bamboo/Tree free pulp)
●           TBD


The Licensor may have additional products to be sold that would appropriately be
included as part of the Products.  Both parties agree to add such products to
this Agreement through an addendum to this Agreement.
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------